Citation Nr: 1602266	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-20 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date prior to August 24, 2012, for the award of service connection for right foot and ankle idiopathic edema.  

2.  Entitlement to an effective date prior to August 24, 2012, for the award of service connection for left foot and ankle idiopathic edema.  

3.  Entitlement to service connection for right cubital tunnel syndrome.  

4.  Entitlement to service connection for right carpal tunnel syndrome

5.  Entitlement to service connection for left cubital tunnel syndrome.  

6.  Entitlement to service connection for left carpal tunnel syndrome

7.  Entitlement to an increased disability evaluation for the Veteran's sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1961 to December 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Cleveland, Ohio, Regional Office which, in pertinent part, granted service connection for right foot and ankle idiopathic edema and left foot and ankle idiopathic edema; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of August 24, 2012.  In December 2013, the Veteran submitted a notice of disagreement (NOD) with the effective date for the award of service connection for both right foot and ankle idiopathic edema and left foot and ankle idiopathic edema.  In April 2014, the Reno, Nevada, Regional Office (RO) issued a statement of the case (SOC) to the Veteran.  

In May 2014, the Fort Harrison, Montana, Regional Office, in pertinent part, denied both service connection for right cubital tunnel syndrome, right carpal tunnel syndrome, left cubital tunnel syndrome, and left carpal tunnel syndrome and an increased evaluation for the Veteran's sinusitis and allergic rhinitis.  
In June 2014, the Veteran submitted an Appeal to the Board (VA Form 9) from the effective dates assigned for his right foot and ankle idiopathic edema and left foot and ankle idiopathic edema.  In November 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

In May 2015, the Veteran submitted a NOD with the denial of service connection for right cubital tunnel syndrome, right carpal tunnel syndrome, left cubital tunnel syndrome, and left carpal tunnel syndrome and an increased evaluation for the his sinusitis and allergic rhinitis.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issues of service connection for right cubital tunnel syndrome, right carpal tunnel syndrome, left cubital tunnel syndrome, and left carpal tunnel syndrome and an increased evaluation for the Veteran's sinusitis and allergic rhinitis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Idiomatic edema of the feet and ankles was initially manifested during active service.  

2.  The Veteran separated from active service on December 31, 1990.  

3.  The Veteran submitted a June 1991 Veteran's Application for Compensation or Pension (VA Form 21-526) requesting service connection for swelling of both feet.  The Veteran's claim was received by VA on June 27, 1991.  


CONCLUSIONS OF LAW

1.  An effective date of January 1, 1991, for the award of service connection for right foot and ankle idiopathic edema is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2015).  

2.  An effective date of January 1, 1991, for the award of service connection for left foot and ankle idiopathic edema is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants January 1, 1991, the day after the Veteran's separation from active service, as the effective date for the award of service connection for both right foot and ankle idiopathic edema and left foot and ankle idiopathic edema.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of VA's duty to notify and to assist is necessary as to those issues.  


II.  Earlier Effective Date for the Award of Service Connection

A.  Historical Review

The Veteran's service treatment records note that he was seen for swollen ankles.  

His service personnel records state that he was separated from active service on December 31, 1990.  

The Veteran submitted a June 1991 Veteran's Application for Compensation or Pension (VA Form 21-526) requesting service connection for swelling of both feet.  The Veteran's claim was received by VA on June 27, 1991.  

In December 1991, VA established service connection for five disabilities and denied service connection for "swelling of feet and ankle, etiology undetermined" and two other disorders.  The Veteran was not subsequently informed of the denial of service connection for "swelling of feet and ankle, etiology undetermined."  The Veteran was provided with a December 1991 written notice of the December 1991 rating decision.  However, while the notice discussed the adjudication taken on the other seven issues, it did not inform the Veteran of the denial of service connection for "swelling of feet and ankle, etiology undetermined."  Further, the Veteran was not provided with a copy of the rating decision.  

In August 2012, the Veteran submitted a Veteran's Supplemental Claim for Compensation (VA Form 21-526b) in which he sought service connection for "swelling both feet and ankles."  In October 2013, VA granted service connection for right foot and ankle idiopathic edema and left foot and ankle idiopathic edema; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of August 24, 2012, the date of receipt of the Veteran's August 2012 claim.  

B.  Effective Date

The Veteran asserts that the award of service connection for right foot and ankle idiopathic edema and left foot and ankle idiopathic edema should be effectuated as of January 1, 1991, as he was not informed of the December 1991 denial of service connection for swelling of the feet.  

Generally, the effective date for an award of service connection is the day after service separation or the date entitlement arose, whichever is later, if the claim is received within one year of the date of separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Initially, the Board observes that while it denied service connection for "swelling of feet and ankle, etiology undetermined," the December 1990 rating decision did not become final as the Veteran was not subsequently informed of the adverse decision or provided a copy of the decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007) ("[T]ime limitations pertaining to a veteran's right to appeal an adverse decision do not begin to run until the veteran has received proper notice that his claim was denied.")  The Veteran's June 1991 claim for service connection therefore remained pending and was not finally adjudicated until issuance of the August 2012 rating decision granting service connection for right foot and ankle idiopathic edema and left foot and ankle idiopathic edema.  

Given that the claimed disorders were initially manifested during active service and as the Veteran's claim for service connection was received within one year of the date of his separation from active service, the Board concludes that appropriate effective date for the award of service connection for both right foot and ankle idiopathic edema and left foot and ankle idiopathic edema is January 1, 1991, the day after service separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  


ORDER

An effective date of January 1, 1991, for the award of service connection for right foot and ankle idiopathic edema is granted subject to regulations governing the award of monetary benefits.  

An effective date of January 1, 1991, for the award of service connection for left foot and ankle idiopathic edema is granted subject to regulations governing the award of monetary benefits.  



REMAND

The Veteran has submitted a timely NOD with the denial of service connection for right cubital tunnel syndrome, right carpal tunnel syndrome, left cubital tunnel syndrome, and left carpal tunnel syndrome and an increased evaluation for his sinusitis and allergic rhinitis.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran which addresses the issues of service connection for right cubital tunnel syndrome, right carpal tunnel syndrome, left cubital tunnel syndrome, and left carpal tunnel syndrome and an increased evaluation for the Veteran's sinusitis and allergic rhinitis.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


